Title: To Thomas Jefferson from William Nelson, 27 December 1808
From: Nelson, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Wmsburg Decr. 27th. 1808.
                  
                  Will you excuse my taking the liberty of asking the favor of you to put the enclosed letter for our friend Mr. Short in the proper channel to him, after adding to the superscription the place in Europe where he may probably be?
                  With sincerest wishes for your health and happiness, and with great respect & esteem, I am, dear Sir, yr. obedt S
                  
                     Wm. Nelson
                     
                  
               